Citation Nr: 1612575	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  14-34 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder.
   
3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

5.  Entitlement to a rating in excess of 10 percent for residuals of arthroplasty of the right fifth toe.

6.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Deana M. Adamson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012, February 2014, and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  The July 2012 rating decision found that no new and material evidence had been submitted to reopen a previously denied claim for service connection for a back disability, and denied entitlement to a TDIU.  The February 2014 rating decision found that no new and material evidence had been submitted to reopen a previously denied claim for service connection for a personality disorder.  The November 2014 rating decision continued a 10 percent rating for residuals of arthroplasty of the right fifth toe.

In February 2016, the Veteran testified at a videoconference hearing before the undersigned, and the transcript is of record.  

The record reflects that the Veteran has been diagnosed with more than one psychiatric condition, including bipolar disorder.  As such, the Board has restyled the Veteran's reopened claim more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board must initially determine whether new and material evidence has been submitted to reopen the claims for service connection for a back disability and an acquired psychiatric disorder prior to addressing the claims on their merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back disability and an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2007 decision, the Board denied entitlement to service connection for a back disability.  The Veteran was notified of this decision and he did not appeal.

2.  Evidence received since the August 2007 Board decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  In an October 2005 decision, the Board denied entitlement to service connection for a personality disorder.  The Veteran was notified of this decision and he did not appeal.

4.  Evidence received since the October 2005 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

5.  For the entire period of appeal, the Veteran's residuals of arthroplasty of the right fifth toe is manifested by mild pain, cramping, and flail toe. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

3.  For the entire period of appeal, the criteria a rating in excess of 10 percent for residuals of arthroplasty of the right fifth toe have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5284 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Here, the RO provided notice letters to the Veteran in January 2011, January 2014, and September 2014, prior to the adjudication of the claims.  The letters notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for the previous denials of the service connection claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters also notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims to reopen issues of service connection for a back disability and an acquired psychiatric disorder and his claim for an increased rating for the right toe disability.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering these issue on the merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to these claims, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the claims to reopen issues of service connection for a back disability and an acquired psychiatric disorder and his claim for an increased rating for the right toe disability, and the duty to assist requirements have been satisfied with regard to these claims.  All available service treatment records (STRs) were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to these claims. 

The Veteran underwent a VA examination in October 2014 to obtain medical evidence regarding the severity of the residuals of arthroplasty of the right fifth toe.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a medical professionals based on a review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report is accurate and fully descriptive.  Findings are also provided on the current severity of the right fifth toe disability.  The Board finds that for these reasons, the Veteran has been afforded adequate examination with respect to the claim for an increased rating for a right fifth toe disability.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claims to reopen issues of service connection for a back disability and an acquired psychiatric disorder and his claim for an increased rating for the right toe disability, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.

II.  New and Material Evidence Claims

Law and Regulations

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

To reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

Back Disability

The Veteran first applied for service connection for a back disability in January 2003.  His claim was disallowed by an August 2007 Board decision because the evidence did not reflect that the Veteran's current back diagnoses were related to any in-service reports of back pain.  The Veteran did not appeal the determination and it became final.

Evidence received in support of his claim to reopen includes VA treatment records showing the chronicity of treatment for back problems, a March 2015 statement, and the February 2016 Board hearing transcript.  In the March 2015 statement and in the Board hearing, the Veteran and his representative asserted that contrary to the August 2007 Board finding, there was not a big gap in time between the Veteran's in-service report of back pain and his post-service treatment for back pain.  They also asserted that the October 2006 VA examination was insufficient because the examiner did not definitively state whether there was arthritis present in the Veteran's lumbar spine, and if so, whether any such arthritis was evidence of a prior injury that had worsened over time.  Accordingly, presumed credible, new and material evidence has been received and the claim is reopened.

Acquired Psychiatric Disorder

The Veteran first applied for service connection for a personality disorder in January 2003.  His claim was disallowed by an October 2005 Board decision because a personality disorder is not recognized as a disease or injury within the meaning of law governing claims for service connection, and the evidence did not show any aggravation by in-service injury or disease.  The Veteran did not appeal the determination and it became final.

Evidence received in support of his claim to reopen includes VA treatment records that show a diagnosis of bipolar disorder, and the February 2016 Board hearing transcript.  In the Board hearing, the Veteran and his representative testified that what was diagnosed in 1979 as mixed personality disorder were actually manifestations of bipolar disorder, which may be considered a disability for VA compensation purposes.  Accordingly, presumed credible, new and material evidence has been received and the claim is reopened.

III.  Increased Rating Claim

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Veteran's right fifth toe disability is rated under Diagnostic Code 5284, for other foot injuries.  Under this diagnostic code, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 20 percent rating, and a severe injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Other potentially applicable codes include Diagnostic Code 5276 for acquired flatfoot (pes planus); Diagnostic Code 5277 for bilateral weak foot; Diagnostic Code 5278 for acquired claw foot (pes cavus); Diagnostic Code 5279 for anterior metatarsalgia (Morton's disease); Diagnostic Code 5280 for unilateral hallux valgus; Diagnostic Code 5281 for unilateral severe hallux rigidus; Diagnostic Code 5282 for hammer toe; and Diagnostic Code 5283 for malunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Increased Rating for Residuals of Arthroplasty of the Right Fifth Toe

The Veteran contends generally that his right fifth toe disability has gotten worse and warrants a rating in excess of 10 percent.  See the August 2014 statement; December 2014 notice of disagreement.

The Board finds that for the entire period of appeal, the Veteran's right fifth toe disability is manifested by pain, cramping, and flail toe, which most closely approximates the criteria for a 10 percent rating under Diagnostic Code 5284.  

The Veteran was afforded a VA examination in October 2014.  He reported symptoms of pain at the right fifth toe, which was worse with prolonged walking.  Upon physical examination, the Veteran was found to have a flail right toe, meaning he could not control movement of the fifth right toe and it often crossed over or under the right fourth toe when he walked.  The examiner indicated the fail toe caused pain on weight-bearing, but the severity was mild and it did not chronically compromise weight-bearing or require arch support, custom orthotic inserts, or shoe modifications.  The examiner also stated that there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time, but that any effect of flare-ups would vary from incident to incident in intensity and severity and any increased functional impairment dure flares could not be determined without resort to mere speculation.  X-rays showed degenerative changes at the first MP joint and post-operative changes of the fifth toe.  The examination report is silent for mention of flatfoot (pes planus), metatarsalgia (Morton's disease), hammer toe, hallux valgus, hallux rigidus, acquired pes cavus (clawfoot), or malunion or nonunion of the tarsal or metatarsal bones.

In February 2016, the Veteran testified in the Board hearing that he has increased pain in his toe.  He stated that he put prescription cream on it 2-3 times per week and soaked it in a tub of hot water regularly to ease cramping.  He described the pain as being akin to having a charley horse that makes it hard to walk, and that he had the pain approximately 3 times per month.  The Veteran stated that he had two VA-prescribed creams and muscle relaxers.

On this evidence, the Board finds that for the entire period of appeal, the Veteran's the Veteran's right fifth toe residuals of arthroplasty manifested by pain, cramping, and flail toe, which most closely approximates the criteria for a 10 percent rating under Diagnostic Code 5284.  The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Here, the October 2014 VA examiner indicated that the Veteran's symptoms were "mild" in severity, which does not warrant even a 10 percent rating.  Moreover, although the Veteran testified that his pain had worsened, he also testified that he felt a charley horse-like pain only three times per month.  The Board notes that under other diagnostic codes for foot disabilities,  a 20 percent rating for unilateral flat foot the record would require objective evidence of "severe" symptoms including marked deformity, or a 20 percent rating for unilateral claw foot would require objective evidence of all toes tending towards dorsiflexion.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5276, 5278.  Thus, while the term "moderately severe" is not defined by regulation, the Board does not consider the symptoms presented in this case to reflect this level of impairment when considered alongside what the other criteria for rating foot disorders require for a 20 percent rating.  As such, the claim for an increased rating under Diagnostic Code 5284 is denied. 

Diagnostic Code 5276 for acquired flatfoot (pes planus); Diagnostic Code 5277 for bilateral weak foot; Diagnostic Code 5278 for acquired claw foot (pes cavus); Diagnostic Code 5279 for anterior metatarsalgia (Morton's disease); Diagnostic Code 5280 for unilateral hallux valgus; Diagnostic Code 5281 for unilateral severe hallux rigidus; Diagnostic Code 5282 for hammer toe; and Diagnostic Code 5283 for malunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283.

The Board has also considered whether separate ratings may be assigned under other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283.  The Board finds no basis on which to assign a separate evaluation for the Veteran's right fifth toe residuals of arthroplasty at any point during the period of appeal under Diagnostic Codes 5276 (acquired flatfoot), 5277 (bilateral weak foot), 5278 (acquired claw foot), 5279 (anterior metatarsalgia), 5280 (unilateral hallux valgus), 5281 (hallux rigidus, unilateral, severe), 5282 (hammer toe), or 5283 (malunion or nonunion of the tarsal or metatarsal bones), as there is no medical evidence of flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a.  The October 2014 VA examination report is silent for mention of any of these disabilities.  Accordingly, no separate ratings are warranted for any period of appeal.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain and cramping, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a back disability is granted.

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder is granted.

For the entire period of appeal, a rating in excess of 10 percent for residuals of arthroplasty of the right fifth toe is denied.


REMAND

Having reopened the claims for service connection for a back disability and acquired psychiatric disorder, the Board finds that further development is necessary in order to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A.  

With regard to the back disability, the Veteran has undergone VA examinations in October 2006 and June 2011.  In the October 2006 examination, he was found to have congenital multilevel bilateral lumbar foraminal stenosis, which the examiner opined did not manifest significant symptoms until an injury 10-15 years prior when the Veteran was doing civilian construction work.  The examiner also noted that he did not believe that the in-service motor vehicle accident significantly aggravated the condition beyond its natural history, and that there was no significant evidence of arthritis.  The June 2011 VA examiner noted that the Veteran had degenerative joint disease (DJD) of the lumbar spine but did not provide an opinion on the nature and etiology of the back diagnosis.  The Veteran testified in the February 2016 Board hearing that he has arthritis of the lumbar spine, which is indicative of a previous injury that has worsened over time.  No medical opinion has been obtained on whether the presence of lumbar spine arthritis would establish a nexus between the in-service injury and any present back disability.  As such, a medical opinion should be obtained determine the nature and etiology of any back disability, to include scheduling the Veteran for a VA lumbar spine examination if necessary.

With regard to the acquired psychiatric disorder, the Veteran was diagnosed with mixed personality disorder in service and VA treatment records indicate that he currently has a diagnosis of bipolar disorder.  In the Board hearing, the Veteran and testified that the symptoms that led to the in-service diagnosis of mixed personality disorder were actually manifestations of bipolar disorder.  No medical opinion has been obtained on whether the in-service symptoms were indicative of bipolar disorder.  Accordingly, a medical opinion should be obtained determine the nature and etiology of any diagnosed psychiatric disorders, to include scheduling the Veteran for a VA examination if necessary.

With regard to the issue of entitlement to a TDIU, any decision on the service connection claims being remanded herein may affect the claim for a TDIU.  Any grant of a pending service connection claim could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Finally, updated VA treatment records should be obtained.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from March 2011 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the VA examiner who conducted the June 2011 VA lumbar spine examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

After reviewing the entire record, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that any current arthritis of the lumbar spine was due to or aggravated by military service, including consideration of the Veteran's contentions that it is evidence of an in-service injury that has worsened over the years.

All opinions and conclusions expressed should be supported by a complete rationale in a report.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

3.  Schedule the Veteran for a VA psychiatric examination to determine the existence and etiology of any current psychiatric disorder(s), including bipolar disorder.  

The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disability was incurred in or aggravated by military service, to include discussion of the Veteran's in-service diagnosis of mixed personality disorder.  The Veteran's contention that his inservice psychiatric symptoms represented bipolar disorder (and not a personality disorder) must be addressed. 

All opinions and conclusions expressed should be supported by a complete rationale in a report.   

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Appellant and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


